Citation Nr: 1413194	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-39 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a left shoulder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1987 to October 1991.  He also had subsequent service in the United States Army Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Regional Office (RO) in San Diego, California.  

On January 30, 2014, the Veteran testified before the undersigned Veteran Law Judge (VLJ) at a video conference hearing.  The transcript of the hearing has been associated with the file.

The Virtual VA paperless claims processing system includes a copy of the Veteran's January 2014 hearing transcript and VA medical records dated through 2013; however, the RO will have the opportunity review this medical evidence in the first instance upon remand.  The remainder of the records in that system, as well as those in the Veterans Benefits Management System (VBMS) paperless claims processing system, are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A November 2007 private treatment record indicates that the Veteran had received two cortisone injections for his shoulder pain.  However, there is no record of such injections.  

The Board also notes that the Veteran's complete service personnel records and service treatment records are incomplete with respect to his service in the United States Army Reserve.  There is a December 2008 formal finding of unavailability in the claims file regarding the Veteran's service treatment records for the period from September 2003 to July 2004; however, the RO does not appear to have requested the service personnel records for that same period.   It is also possible that prior requests for the service treatment records may have been unsuccessful due to the delay of records migration between the Army, the Records Management Center (RMC), the Army Reserve, and the National Personnel Records Center (NPRC). See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, ch. 2, section B.  In addition, the RO/AMC should verify the Veteran's periods of service in the United States Army Reserve, to include periods of active duty, active duty for training, and inactive duty for training from 2003 to 2008.

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), Army Reserve Personnel Center, the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the complete service personnel records and service treatment records of the Veteran from his service in the United States Army Reserve, as well as any other appropriate records repository to which pertinent service records may have been sent.

The RO/AMC should also request verification of the dates that the Veteran served in United States Army Reserve from 2003 to 2008, to include the dates for periods of active duty, active duty for training, and inactive duty for training.  The RO/AMC should prepare a summary of such dates.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records from his military service, as well as any further action to be taken

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder, to include injections in his shoulder in 2007. After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

The RO/AMC should also secure any outstanding, relevant VA medical records.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



